 186325 NLRB No. 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1351 U.S. 105 (1956).2Id. at 112. See also Sears, Roebuck & Co. v. San Diego CountyDistrict Council of Carpenters, 436 U.S. 180, 205 (1978). The Courtin Lechmere, Inc. v. NLRB, 502 U.S. 527 (1992), did not retreatfrom its earlier statements that employers may not devise access
policies that discriminate against union solicitation and distribution.
The Respondent™s contention that the Union had alternative
nontrespassory means of contacting the employees is irrelevant here,
where the complaint alleges discrimination against union solicitation.3See, e.g., Dow Jones & Co., 318 NLRB 574 (1995), enfd. mem.100 F.3d 950 (4th Cir. 1996); Be-Lo Stores, 318 NLRB 1 (1995),enf. denied in relevant part 126 F.3d 268, 280Œ281 (4th Cir. 1997);
Big Y Foods, 315 NLRB 1083 (1994).4Thus, union organizer Hedges testified that he saw SalvationArmy representatives soliciting in front of both the Respondent™s
Roeland Park and Grandview stores, and the General Counsel intro-
duced photographs of Salvation Army representatives soliciting at
the entrance to the Roeland Park store. The Respondent™s former
store managers testified that representatives of the Shriners solicited
‚‚out front™™ of the Roeland Park store and in the entryway of the
Grandview store.5The Respondent and our dissenting colleague argue that the Gen-eral Counsel has the burden to show that nonunion groups actually
solicited off-duty employees and that the General Counsel has failed
to make such a showing. Such a showing is not necessary to prove
discrimination. Under longstanding Board precedent, an employer
violates Sec. 8(a)(1) by denying union representatives access for Sec.
7 activity while granting access to other outside groups, individuals
and activities. For example, in Food Lion, Inc., 304 NLRB 602(1991), the employer, like the Respondent, had allowed a number of
community organizations to solicit and distribute on its property but
refused to allow the union to solicit off-duty employees in the com-
mon areas adjacent to its stores. The Board found that the employer
had unlawfully discriminated against the union without the need to
explicitly consider whether discrimination could be found if the
union and the other outside organizations sought to solicit different
audiences. Chairman Gould notes that our dissenting colleague
would apparently overrule this line of cases.Four B Corp. d/b/a Price Chopper and United Foodand Commercial Workers Union, Local 576,
affiliated with United Food and Commercial
Workers International Union, AFLŒCIO, CLC.
Cases 17ŒCAŒ17232 and 17ŒCAŒ17299November 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn April 1, 1996, Administrative Law Judge Rich-ard J. Linton issued the attached decision. The General
Counsel and the Charging Party filed exceptions and
supporting briefs, and the Respondent filed an answer-
ing brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs and has decided to affirm the judge™s rul-
ings, findings, and conclusions only to the extent con-
sistent with this Decision and Order.1. The complaint alleges that the Respondent vio-lated Section 8(a)(1) by discriminatorily prohibiting
union representatives from soliciting and distributing to
the Respondent™s off-duty employees on the sidewalks
and parking lots outside its stores in Roeland Park,
Kansas, and Grandview, Missouri, while permitting
nonunion solicitations and distributions in those stores
and on the adjacent sidewalks. The judge found that
the Respondent had, in fact, allowed certain nonunion
organizations, but not the Union, to solicit on the
stores™ premises. He also found, however, that the non-
union solicitations that had been permitted were di-
rected at the Respondent™s customers rather than at its
employees. The judge found that the General Counsel
had failed to prove disparity in treatment because he
had not demonstrated that the Union was attempting to
solicit customers and because there was no evidence
that any other outside organization had ever been al-
lowed to solicit or distribute to the Respondent™s em-
ployees. He therefore recommended dismissal of the
complaint.The General Counsel and the Union have exceptedto the judge™s finding that prohibiting the Union from
soliciting off-duty employees while allowing nonunion
groups to solicit customers did not amount to disparate
treatment on the part of the Respondent. We find merit
in their exceptions.In NLRB v. Babcock & Wilcox Co.,1the SupremeCourt held that an employer may prohibit non-
employee union representatives from distributing union
literature on the employer™s property if reasonable ef-
forts through other available channels of communica-
tion will enable the union to reach the employees with
its message, provided that the employer ‚‚does not dis-criminate against the union by allowing other distribu-tion.™™2The Board has consistently found 8(a)(1) viola-tions when employers allowed nonunion organizations
to engage in solicitation and distribution on the em-
ployers™ property while denying the same privilege to
unions.3We note initially that the record does not support thejudge™s finding that the nonunion solicitations the Re-
spondent had permitted on its premises were directed
at its customers instead of its employees. No witness
testified that the nonunion organizations limited their
solicitations to customers. Indeed, most of the solicita-
tion activity was engaged in by groups that generally
accept donations from anyone passing by. Moreover,
much of this solicitation took place at or near store en-
trances, where employees would normally be expected
to enter and leave the stores.4We therefore find thatthe Respondent allowed nonunion groups to solicit its
off-duty employees outside the stores and that, by de-
nying the same privilege to the Union, it violated Sec-
tion 8(a)(1).5But even if the nonunion groups that were allowedto solicit on the Respondent™s property, and the Union,
which was not, were attempting to reach different au-
diences, as the judge found, we would reach the sameVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00186Fmt 0610Sfmt 0610D:\NLRB\325.018APPS10PsN: APPS10
 187PRICE CHOPPER6See Riesbeck Food Markets, 315 NLRB 940, 941Œ942 (1994),enf. denied 91 F.3d 132 (4th Cir. 1996). See also Food Lion.7‚‚Team members™™ is the term the Respondent uses for its em-ployees.8‚‚Customer service areas,™™ ‚‚working areas,™™ ‚‚shopping areas,™™and ‚‚areas restricted to [employees]™™ are not specifically defined.
However, a commonsense construction of those terms would not en-
compass external sidewalks and parking lots, and the Respondent
does not contend otherwise. If the Respondent had intended to pro-
hibit solicitation and distribution throughout its premises, including
those external venues, we suppose it would have said so.9Although the Respondent™s written no-solicitation policy did notexpressly forbid outside organizations to contact on-duty employees,
we believe that such a restriction was implicit given that the policy
did prohibit such contacts by employees. In any event, the Respond-
ent consistently prohibited outside organizations from contacting its
on-duty employees.10While the union representatives first tried to approach employ-ees who were on duty and/or in working areas, the complaint does
not allege that the Respondent acted unlawfully when it refused to
allow them to do so. By completely excluding the union organizers
from its premises, however, the Respondent denied them access to
off-duty employees away from working areas as well as to on-duty
employees in work areas.11For the foregoing reasons, we reject the dissent™s contention thatthe Respondent lawfully excluded the union organizers because it
prohibited outside organizations from contacting any of its employ-
ees.The dissent™s suggestion that the Union would have been allowedto solicit customers concerning a labor dispute is simply fanciful.
The Respondent makes no such claim. Indeed, it strenuously argues
that it excluded from its property many other organizations that
wished to contact its customers. The Respondent thus exercised com-
plete discretion over which outside organizations would be allowed
to solicit on its property and which would be excluded.conclusion in this case. The complaint alleges only thatthe Respondent violated the Act by discriminatorily re-
fusing to allow the Union to solicit off-duty employees
on the sidewalks and parking lots outside the stores. In
these circumstances, we find no material distinction
between the Respondent™s off-duty employees and its
customers. In our view, an employer that denies a
union access to off-duty employees, while regularly al-
lowing nonunion organizations to solicit and distribute
literature on its property, in effect discriminates against
union solicitation based on its content, and therefore
violates Section 8(a)(1).6In this regard, we note that the Respondent™s writtenno-solicitation policy does not address the situation
presented here. The policy states that:In the interest of efficiency, convenience andthe continuing good will of our customers, and for
the protection of our team members,7there mustbe no solicitation or distribution of literature of
any kind by any team member during the actual
working time of the team member soliciting or the
team member being solicited.Persons who are not Company team membersmay not solicit or distribute literature for any pur-
pose in any customer service area, working area
or any area restricted to Company team members.There must be no solicitation or distribution ofliterature of any kind by persons in customer serv-
ice areas or shopping areas of the store during
those hours when the store is open for business.Thus, the Respondent™s stated policy forbids solicita-tion and distribution (1) by and between employees
during actual working time; (2) by nonemployees in
customer service areas, working areas, or areas re-
stricted to employees; and (3) by anyone in customer
service areas or shopping areas during business hours.
Nothing in the written policy suggests that nonemploy-
ees are not allowed to solicit or distribute literature to
off-duty employees on the sidewalks or in the parking
lots adjacent to the store.8Thus, the union organizers™attempts to reach off-duty employees in those areas did
not contravene the Respondent™s stated policy.In this context, we find no significance in the Re-spondent™s having refused to allow other outside enti-
ties to distribute to or solicit its employees. Those in-stances involved attempts to contact on-duty employeesin work areas of the stores, which were forbidden by
the Respondent™s established policy.9Here, the com-plaint alleges only that the Respondent discriminated
against the Union by denying it access to off-duty em-ployees on the sidewalks and in the parking lots adja-
cent to the stores.10As we have found, the Respond-ent™s written policy does not forbid such attempted
contacts, and the Respondent does not contend that it
has ever prevented any other outside organization from
contacting its employees under such circumstances.
The Respondent thus had, in effect, two policies con-
cerning solicitation. One, the written policy quoted
above, prohibited all outside entities from soliciting
on-duty employees in certain defined areas during
specified times. The other, unwritten policy, hastily
implemented in the face of the Union™s organizing ef-
fort, precluded unions from soliciting its employees,
whether on duty or off duty, anywhere on its property
at any time. By denying the Union access to its off-
duty employees on the exterior sidewalks and in the
parking lots under the latter policy, the Respondent
discriminated against the Union in violation of Section
8(a)(1).11In so finding, we do not suggest that an employermay not lawfully exclude union organizers from con-
tacting employees on its property in the absence of a
published rule to that effect. However, we think that
when an employer, like the Respondent, has a pub-
lished rule prohibiting solicitation under stated cir-
cumstances, and excludes a union from its property
under materially different circumstances in which no
other outside organization has been excluded, it is fairVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00187Fmt 0610Sfmt 0610D:\NLRB\325.018APPS10PsN: APPS10
 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
12The dissent relies on Riesbeck Food Markets v. NLRB, 91 F.3d132, and Guardian Industries v. NLRB, 49 F.3d 317 (7th Cir. 1995),in which the courts found that employers had not unlawfully dis-
criminated against union solicitations. Although we continue to ad-
here to the Board™s decisions in those cases, we note, in any event,
that the facts of those cases are distinguishable from this one. In
Riesbeck, the union attempted to picket and handbill on the employ-er™s premises with a ‚‚do not patronize™™ message. The employer ex-
cluded the union pursuant to a consistently enforced rule denying ac-
cess to anyone seeking to disseminate such messages. Moreover, the
employer in Riesbeck had allowed nonemployee union organizers tosolicit and recruit employees in an organizational campaign on com-
pany property. In Guardian Industries, the employer allowed only‚‚swap and shop™™ notices to be posted on its bulletin board, and re-
fused to allow the posting of notices of union meetings as inconsist-
ent with its policy. As we have shown, no such neutral rule or policy
is applicable here. See also Be-Lo Stores, 318 NLRB at 11Œ12, dis-tinguishing Guardian Industries and Perry Ed. Assn. v. Perry LocalEducators™ Assn., 460 U.S. 37 (1983). In any event, none of thecited cases dealt with claims that nonemployee union organizers and
nonunion outside groups were attempting to solicit different audi-
ences.13See, e.g., Hammary Mfg. Corp., 265 NLRB 57 fn. 4 (1982).14See Riesbeck, supra, 315 NLRB at 941, in which the Boardfound that the employer unlawfully refused to allow the union access
to its stores when it had allowed nonunion groups to solicit for al-
most 2 months during the same year.15We also reject the Respondent™s suggestion that the union rep-resentatives were not, in fact, prevented from soliciting and distribut-
ing outside the Roeland Park store. Union representative Meszaros
testified that he handed literature to an employee after having been
told to leave the premises. On rebuttal, however, former Roeland
Park Store Director Staley testified that when the union representa-
tives, presumably including Meszaros, started to solicit at the front
door, she told them they would have to leave and go to the outside
of the parking lot. Meszaros also testified that after all the union rep-
resentatives came out of the store, they all went back to their cars.
The record thus does not support the Respondent™s contention that
the union representatives were actually allowed to continue soliciting
outside the store.16See Big Y Foods, 315 NLRB 1083 fn. 3 (1994), in which theBoard denied the sort of affirmative relief requested here.to infer, as we do here, that a discriminatory motivelies behind the exclusion.122. The Respondent argues that, in any event, thenonunion solicitation which it permitted was not exten-
sive enough to preclude it from denying access to the
union representatives. We find no merit to that argu-
ment. Although the Board has held that an employer
that has allowed only a small number of isolated ‚‚be-
neficent acts™™ as narrow exceptions to a no-solicitation
policy does not violate Section 8(a)(1) by forbidding
union solicitation,13we find that the exceptions theRespondent made to its no-solicitation policy were too
extensive to enable the Respondent to deny access to
the Union on similar terms.Thus, despite having excluded numerous groups be-sides the Union from the stores™ premises, the Re-
spondent allowed the Salvation Army to solicit at both
its Roeland Park and Grandview stores on a daily basis
between Thanksgiving and Christmas 1993. The
Shriners were permitted to solicit contributions in sup-
port of their circus and rodeo at both stores during
1993; the organization™s representatives appeared at the
Roeland Park store three to four times a week for a
period of 3 to 4 months, and at the Grandview store
one weekend per month for an equivalent period. Also
in 1993, a community group sold tickets for a pancake
supper at the Roeland Park store on one occasion, and
a Cub Scout pack sold mugs or cups to raise money
at the Grandview store on one occasion. Having per-
mitted nonunion groups to solicit on its property to
that extent, the Respondent cannot successfully con-
tend that it has made only a small number of isolated
exceptions to its no-solicitation policy.143. The Respondent raises a number of other argu-ments in its defense, none of which we find meritori-
ous. First, it suggests that the union representatives
were barred from soliciting on the sidewalks and park-
ing lots because, in earlier attempts to solicit in the
stores while employees were working, they allegedly
threw union literature around the stores and on the
floor, pushed past customers in the checkout lines, and
otherwise misbehaved. There is no record support for
that argument. No witness indicated that the asserted
misconduct played any part in the decision to exclude
the union representatives from the sidewalks and park-
ing lots.15The Respondent also argues that, unlike the unionrepresentatives, the nonunion groups who were allowed
to solicit on store property had first asked permission.
That argument is unpersuasive. There is no mention in
the Respondent™s written no-solicitation policy of any
requirement to obtain permission before attempting to
solicit at times or in areas in which the policy does not
prohibit solicitation. No witness testified that the
Union™s representatives were told that they were being
denied access to the Respondent™s outside nonwork
areas because they had not first asked permission. Nor
does the Respondent contend that it would have per-
mitted the Union to solicit on its property if the Union
had only asked permission.For all the foregoing reasons, we find that the Re-spondent violated Section 8(a)(1) by discriminatorily
excluding the union representatives from soliciting and
distributing to off-duty employees on the sidewalks
and parking lots of its Roeland Park and Grandview
facilities.4. The General Counsel and the Union request that,in addition to the usual injunctive relief, the Respond-
ent be affirmatively required to allow the Union to so-
licit its off-duty employees on the sidewalks and in the
parking lots adjacent to its Roeland Park and Grand-
view stores. We find merit in this request.Usually, when an employer has unlawfully refusedto allow union access to its facilities, the Board orders
only that the employer cease and desist from the un-
lawful conduct.16The Respondent, however, has re-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00188Fmt 0610Sfmt 0610D:\NLRB\325.018APPS10PsN: APPS10
 189PRICE CHOPPER17In Big Y Foods, by contrast, the employer had not adopted anabsolute ban on solicitation by outside groups after it denied access
to the union.18If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™vised its no-solicitation policy to allow no exceptionsfor any outside group, and there is no allegation that
this change in policy was unlawful. We agree with the
General Counsel and the Union that, in these cir-
cumstances, simply to order the Respondent to cease
and desist from discriminatorily denying access to the
Union would be a meaningless remedy, because the
Respondent could continue to exclude the Union pur-
suant to its policy of making no exceptions to its no-
access policy. The Respondent thus would succeed in
foreclosing any meaningful remedy for its unlawful de-
nial of access to the Union during a period in which
it allowed nonunion groups to solicit on its premises.17To avoid this anomaly, we shall order the Respondent
to afford the Union access to its Roeland Park and
Grandview facilities during the 60-day notice posting
period.ORDERThe National Labor Relations Board orders that theRespondent, Four B Corp. d/b/a Price Chopper, Kansas
City, Kansas, its officers, agents, successors, and as-
signs, shall1. Cease and desist from
(a) Discriminatorily prohibiting representatives fromUnited Food and Commercial Workers Union, Local
576, affiliated with United Food and Commercial
Workers International Union, AFLŒCIO, CLC, from
communicating with the Respondent™s off-duty em-
ployees on the sidewalks and parking lots adjacent to
the Respondent™s stores in Roeland Park, Kansas, and
Grandview, Missouri.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) For a period of 60 days beginning with the post-ing of the attached notice, allow representatives of the
Union to communicate with the Respondent™s off-duty
employees on the sidewalks and parking lots adjacent
to its Roeland Park and Grandview stores.(b) Within 14 days after service by the Region, postat its facilities in Roeland Park, Kansas, and Grand-
view, Missouri, copies of the attached notice marked
‚‚Appendix.™™18Copies of the notice, on forms pro-vided by the Regional Director for Region 17, after
being signed by the Respondent™s authorized represent-
ative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material. In the
event that, during the pendency of these proceedings,
the Respondent has gone out of business or closed the
facilities involved in these proceedings, the Respondent
shall duplicate and mail, at its own expense, a copy of
the notice to all current employees and former employ-
ees employed by the Respondent at those facilities at
any time since February 22, 1994.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.MEMBERHIGGINS, dissenting.I do not agree that the Respondent discriminatedagainst employees based on Section 7 considerations.Because the National Labor Relations Act protectsSection 7 activity, a policy or practice which differen-
tiates on the basis of such activity violates the Act. On
the other hand, a policy or practice which differentiates
on some other basis does not.In the instant case, the judge found that the Re-spondent differentiated between solicitations aimed at
customers (permitted) and solicitations aimed at em-
ployees (forbidden). Thus, a union would be able to
appeal to customers (e.g., with respect to a labor dis-
pute), and a nonunion organization (e.g., the Salvation
Army) could not appeal for donations from employees.
Since the Respondent therefore does not differentiate
along Section 7 lines, the Respondent has not violated
the Act.This position has been upheld by the courts. InRiesbeck Food Markets, 315 NLRB 940 (1994), enf.denied 91 F.3d 132 (4th Cir. 1996), the employer dif-
ferentiated between solicitations (permitted) and ap-
peals for a boycott (forbidden). Thus, a union could
solicit employees for membership, and a nonunion or-ganization (e.g., NAACP) could not ask for a boycott.
Since the employer did not differentiate along Section
7 lines, the Fourth Circuit held that respondent™s policy
was not unlawful.Similarly, in Guardian Industries, 49 F.3d 317 (7thCir. 1995), the employer differentiated between ‚‚swap
and shop notices™™ (permitted) and announcements of
meetings (forbidden). Thus, anyone could post a
‚‚swap and shop notice,™™ and no one (unions or other
organizations) could announce a meeting. Since the
policy did not differentiate along Section 7 lines, the
Seventh Circuit held that the policy was not unlawful.In Cleveland Real Estate Partners, 316 NLRB 158(1995), enf. denied 95 F.3d 457 (6th Cir. 1996), the
Sixth Circuit went even further. It held that the termVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00189Fmt 0610Sfmt 0610D:\NLRB\325.018APPS10PsN: APPS10
 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Under Lechmere, it would appear that union agents do not ordi-narily have that right. Compare Hudgens v. NLRB, 424 U.S. 507(1976), where employees (albeit employed elsewhere) may have a
right of access to the property.2My colleagues rely on Food Lion, 304 NLRB 602 (1991). Thecase is clearly distinguishable. The employer there explicitly dis-
criminated against union agents. It told its store managers to ‚‚keep
union organizers off company premises.™™ In the instant case, there
is no such evidence. Respondent simply drew a line between solici-
tation aimed at customers and solicitations aimed at employees. Nei-
ther unions nor other organizations could solicit employees, and theGeneral Counsel has not shown that other organizations solicited
employees.3My colleagues argue that the Respondent™s written policy doesnot expressly forbid the Union™s conduct here. However, this case
does not concern the Respondent™s written policy. The issue is
whether the Respondent™s unwritten policy is unlawfully discrimina-
tory. As discussed herein, it is not.There is no allegation that the unwritten policy was promulgatedfor discriminatory reasons. Nor is there a suggestion that a policy
must be in writing in order to be effective.‚‚discrimination,™™ as used in NLRB v. Babcock &Wilcox Co., 351 U.S. 105 (1956), is confined to situa-tions where the employer favors one union over an-
other, or allows employer-related information while
barring similar union-related information. Thus, it
would appear that, in the Sixth Circuit, an employer
would not violate the Act even if, for example, it al-lowed the NAACP to solicit for membership and de-
nied a union the opportunity to do so.I need not go as far as the Sixth Circuit. Rather,consistent with more limited views of the Fourth and
Seventh Circuits, I find no unlawful discrimination in
the instant case.My colleagues concede that the Respondent couldhave forbidden union agents from soliciting on-duty
employees in the work areas of the stores. They say,
however, that the Respondent crossed the line into ille-
gality when it forbade union agents from soliciting off-
duty employees in nonwork areas. However, by this
analysis, my colleagues have missed the mark. The
issue is not whether union agents have a statutory rightto come onto Respondent™s property to solicit off-duty
employees.1Rather, the litigated issue is whether theRespondent engaged in discriminatory conduct within
the meaning of Babcock. Where, as here, the Respond-ent differentiated between appeals to customers and ap-
peals to employees, it cannot be said that the Respond-
ent unlawfully discriminated where, as here, all em-
ployees were treated alike (on and off duty). Further,
the fact that the Respondent has not shown a disrup-
tion of its business is beside the point. The Supreme
Court, in Lechmere, Inc. v. NLRB, 502 U.S. 527(1992), has balanced the rights of union agents against
the property rights of employers, and has found that,
absent extraordinary circumstances or discrimination,
the property right will prevail. The instant case in-
volves only the ‚‚discrimination™™ exception. As dis-
cussed, such discrimination has not been shown.My colleagues suggest that the nonunion groups so-licited anyone who passed by, i.e., customers and off-duty employees, while the Union could not solicit off-duty employees. However, there is no evidence that the
nonunion groups solicited any employees. As the pros-
ecutor of a ‚‚discrimination™™ allegation, the General
Counsel had the burden of proof to show disparate
treatment, and he did not meet that burden here.2Fur-ther, even assuming arguendo that the evidence estab-lished that nonunion groups solicited off-duty employ-
ees, the result would be the same. The nonunion
groups were not soliciting employees qua employees.
They were soliciting anyone who passed by. By con-
trast, the union agents here were soliciting employees
qua employees. Thus, there is no parallel between the
activities of the union and nonunion groups. ‚‚Dis-
crimination™™ requires a showing of treating similar sit-
uations differently, and there is no such showing here.My colleagues also argue that the Respondent doesnot permit the Union to solicit customers. However,
such solicitation is permitted under the Respondent™s
policy, and the General Counsel has not shown a devi-
ation from that policy, i.e., the General Counsel has
not shown a single instance in which the Respondent
forbade a union to solicit a customer. As noted above,
the General Counsel has the burden of showing dispar-
ate treatment. He has not met that burden.Finally, my colleagues argue that an employer dis-criminates unlawfully if it allows nonunion groups to
solicit customers on the property and refuses to allow
unions to solicit off-duty employees on the property. In
their view, this conduct ‚‚in effect™™ discriminates
against union solicitation. This view is obviously in-
correct. Under the Respondent™s policy, a union could
solicit customers (e.g., claiming that the Respondent is
‚‚unfair™™), and a nonunion (e.g., NAACP) could not
approach employees (e.g., to ascertain whether racial
discrimination is occurring). Thus, the ‚‚discrimina-
tion™™ is not antiunion discrimination.In sum, because the General Counsel has not showndiscrimination along Section 7 lines, I would dismiss
the complaint.3APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00190Fmt 0610Sfmt 0610D:\NLRB\325.018APPS10PsN: APPS10
 191PRICE CHOPPER1All dates are for 1994 unless otherwise indicated.2References to the two-volume transcript of testimony are by vol-ume and page. Exhibits are designated GCX for the General Coun-
sel™s and JX for Joint Exhibits. No other party exhibits were identi-
fied or offered.To form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo chose not to engage in any of these pro-tected concerted activities.WEWILLNOT
discriminatorily prohibit representa-tives from United Food and Commercial Workers
Union, Local 576, affiliated with United Food and
Commercial Workers International Union, AFLŒCIO,
CLC, from communicating with our off-duty employ-
ees on the sidewalks and parking lots adjacent to our
stores in Roeland Park, Kansas, and Grandview, Mis-
souri.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
allow representatives from the Union tocommunicate with our off-duty employees on the side-
walks and parking lots adjacent to our Roeland Park
and Grandview stores for the 60 days during which
this notice is posted.FOURB CORP. D/B/APRICECHOPPERStephen E. Wamser, Esq. for the General Counsel.Robert J. Henry, Esq. (Blake & Uhlig), of Kansas City, Kan-sas, for the Charging Party.John D. Dunbar, Esq. (Daniels & Kaplan), of Kansas City,Missouri, for the Respondent.DECISIONSTATEMENTOFTHE
CASERICHARDJ. LINTON, Administrative Law Judge. This ac-cess case involves the Company™s no-solicitation and no-dis-
tribution policy and the Government™s single allegation that
Price Chopper has ‚‚selectively and disparately™™ enforced the
policy to the Union™s detriment. I abbreviate my decision in
this case because, agreeing with the essence of Price Chop-
per™s argument, I find that there is a fatal variance between
the allegation and the proof. Accordingly, finding no dispar-
ity as alleged, I dismiss the complaint.I presided at this 1 day trial in Overland Park, Kansas, onFebruary 6, 1996. Trial was pursuant to the June 30, 1995
order consolidating cases, consolidated complaint and notice
of hearing (complaint) issued by the General Counsel of the
National Labor Relations Board through the Regional Direc-
tor for Region 17 of the Board.The complaint is based on a charge filed February 22,1994 (and later amended), in Case 17ŒCAŒ17232 by the
United Food and Commercial Workers Union, Local 576, af-
filiated with United Food and Commercial Workers Inter-
national Union, AFLŒCIO, CLC (the Union, Local 576, or
the Charging Party), and on a charge filed March 31, 1994,
in Case 17ŒCAŒ17299 by the Union, against Four B Corp.
d/b/a Price Chopper (Respondent, the Company, or Price
Chopper).In the Government™s complaint, the General Counsel al-leges that Price Chopper violated Section 8(a)(1) of the Act
in 1994 when its store directors at Price Chopper™s Roeland
Park, Kansas store (by Store Director Andy Staley on Feb-
ruary 18) and at its Grandview, Missouri store (by Store Di-
rector Bob Scott on March 30), ‚‚selectively and disparately
enforced a no solicitation rule with respect to distributions
and solicitations on the sidewalks and parking lots of™™ the
two stores ‚‚by prohibiting union solicitations and distribu-
tions to off-duty employees on the sidewalks and parking
lots of these stores while permitting nonunion solicitations
and distributions on the sidewalks of and within these
stores.™™ By its answer, the Company denies.1The pleadings establish that the Board has both statutoryand discretionary jurisdiction over Price Chopper, that Price
Chopper is a statutory employer, and that UFCW Local 576
is a statutory labor organization.For witnesses, the General Counsel called Richard W.Hedges (a union representative), Douglas C. Menapace (also
a union representative), Gerald Meszaros (a lay minister and
volunteer union organizer), Store Director Ethelyn ‚‚Andy™™
Staley, under FRCP 611(c), Store Director Robert C. Scott,
under FRCP 611(c), and then rested. (1:100).2The Unionthen rested. (1:101). Following its motion to dismiss, which
I denied (1:101Œ109), Price Chopper then called, as witnesses
in Respondent™s case-in-defense, Staley, Scott, and Store Di-
rectors Mark Thomas Selders and Gerald Brown. Price
Chopper then rested. (1:134). There was no rebuttal stage.On the entire record, including my observation of the de-meanor of the witnesses, and after consideration of the help-
ful briefs filed by the General Counsel (who attached a pro-
posed order and a proposed notice), the Union, and Price
Chopper (who included a suggested limitation on any remedy
ordered), I make theseFINDINGSOF
FACTI. PRICECHOPPERANDTHETWOSTORES
Although there is only limited pleadings or evidence onthe matter, Price Chopper™s attorney represents, in Respond-
ent™s opening statement at trial (1:12) and on brief (Br. at 1),
that Four B Corp. (Four B) currently operates 21 retail gro-
cery stores in the greater Kansas City area under the names
of Balls, Hen House, and Price Chopper (the three names
listed in the original charge). In FebruaryŒMarch 1994, the
relevant time here, Four B operated 17 retail grocery stores
in the area. ‚‚Some of these stores,™™ counsel asserts in open-
ing statement (1:12), ‚‚are totally or partially organized by
the United Food and Commercial Workers Union, and some
are unorganized.™™Representations by counsel, as a party™s agent, may notserve as affirmative evidence favorable to the party. AuburnFoundry, 274 NLRB 1317 fn. 2 (1985). They may, however,be used against the party as admissions. Such admissionsmay be made in position letters to the Regional Offices ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00191Fmt 0610Sfmt 0610D:\NLRB\325.018APPS10PsN: APPS10
 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Massillon Community Hospital, 282 NLRB 675 fn. 5 (1987).4Riverwoods Chappaqua Corp. v. Marine Midland Bank, 30 F.3d339, 343 (2d Cir. 1994).5Purgess v. Sharrock, 33 F.3d 134, 143Œ144 (2d Cir. 1994).6‚‚Team members™™ and ‚‚teammates™™ are terms for employees.(1:81, 98).the Board,3in opening statements,4or in briefs.5The fore-going paragraph, therefore, is used here merely as a neutral
factual description unless, in some respect not immediately
apparent, it would serve as an admission by Respondent.Only two of Four B™s stores are involved here: the PriceChopper store located in Roeland Park, Kansas, and the Price
Chopper store located in Grandview, Missouri. As an atlas
reflects, and as the parties stipulated (1:9), Roeland Park and
Grandview are suburbs of Kansas City. The pleadings and
testimony establish that, during the events in question here,
Ethelyn ‚‚Andy™™ Staley was the store director at Respond-
ent™s Roeland Park Price Chopper (1:73) and Robert C. Scott
was the store director at the Price Chopper in Grandview
(1:87Œ88). The two managers later were transferred, and
Mark T. Selders succeeded Staley at Roeland Park (1:127),
and at Grandview Gerald Brown succeeded Scott (1:131).II. NO-SOLICITATIONPOLICYANDPASTPRACTICE
A. Company™s No-Solicitation PolicyThe parties stipulated (1:6Œ7) that Respondent, at leastfrom December 1, 1993, until the present, has maintained in
effect a no-solicitation policy (with copies available in office
of the stores in issue here) reading as follows (JX 1):NO-SOLICITATION POLICYIn the interest of efficiency, convenience and thecontinuing good will of our customers, and for the pro-
tection of our team members,6there must be no solici-tation or distribution of literature of any kind by any
team member during the actual working time of the
team member soliciting or the team member being so-
licited.Persons who are not Company team members maynot solicit or distribute literature for any purpose in any
customer service area, working area or any area re-
stricted to Company team members.There must be no solicitation or distribution of lit-erature of any kind by persons in customer service
areas or shopping areas of the store during those hours
when the store is open for business.The parties also stipulated (1:7Œ8) that, at all relevanttimes, the two stores in issue had notices on glass panels
next to the glass doors (photos in evidence are JXs 2 and
3) stating ‚‚No Solicitation Allowed™™ (Roeland Park) and
‚‚No Solicitation™™ (Grandview) with the letters in all cap-itals.B. Past PracticeBefore and during the events here, Price Chopper per-mitted various civic and charitable organizations to come
onto store premises and solicit customers to make donations
or to buy tickets. The primary organizations were the Salva-
tion Army and the Shriners. Price Chopper even uses its ownemployees to solicit customers in support of the MuscularDystrophy Association. Various other organizations and indi-
viduals have been denied permission through the years, even
when they requested permission, and were told to leave when
they did not ask permission. But there is no evidence that
any of this involved solicitation of employees, either working
employees or off-duty employees (or employees outside the
store on a break, reporting to work, or leaving work).Unlike the situation in Graham-Windham Services, 312NLRB 1199, 1208 (1993), there also is no evidence that em-
ployees engaged in, or that management was aware of, solic-
iting other employees at any time, including working time,
on the premises, for membership in any organization, for
purchases of baked goods or craft items or of raffle tickets
for church bazaars, or for sales of commercial products such
as Avon. There is evidence that one commercial group
sought permission to come onto the Grandview premises and
to distribute discount coupons to employees. Store Director
Scott denied the request. (1:98).Around late February or early March 1994, Respondent™smanagement, by voice mail, instructed the store directors that
Respondent™s no-solicitation policy would have to be adhered
to strictly. Since then, not even the Salvation Army or the
Shriners have been permitted to solicit from customers on
store property.III. THEUNION
™SORGANIZINGEFFORT
On February 18, 1994 union agents entered Price Chop-per™s Roeland Park and Grandview stores and began solicit-
ing employees and distributing union literature to employees
while they were working and assisting customers. Manage-
ment told the agents to leave, and after the agents left, man-
agement found the stores littered with union literature. At the
Roeland Park store, Store Director Staley and a security
guard escorted Gerald Meszaros (a lay minister and a volun-
teer agent for the Union, 1:60Œ62) from the store. Staley then
told Meszaros that he would have to distribute such literature
off company property, and outside the parking lot. (1:63Œ64,
113, 116Œ117). On brief the General Counsel asserts (Br. at
14):The instant Consolidated Complaint (GCX 1-Q) doesnot allege that Respondent violated the Act by directing
Union representatives out of its stores or by telling
Union representatives they could not talk to employees
who were working. The violation alleged here is limited
to the restriction Staley admittedly imposed, telling
Union representatives they had to remove themselves
from the sidewalk in front of the Roeland Park store as
well as its parking lot. With this restriction, there was
no way Union representatives could talk to off-duty
employees arriving for or leaving from work or on their
breaks in front of the store.On March 30, Grandview Store Director Scott told unionrepresentative Richard W. Hedges and union representative
Douglas C. Menapace (who told Scott they were there to talk
to Grandview employees in front of the store and in the
parking lot as they reported to or left work or while they
were on breaks) that Price Chopper had a no-solicitation pol-
icy and that Hedges and Menapace could not talk to employ-
ees on company property but would have to do so at theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00192Fmt 0610Sfmt 0610D:\NLRB\325.018APPS10PsN: APPS10
 193PRICE CHOPPER7312 NLRB 1199, 1208 (1993).street. When Hedges asked what Scott would do if they ig-nored his directive, Scott said he would call the police and
have them removed. Hedges and Menapace left. (1:40Œ41,
53Œ56, 124Œ126). The General Counsel asserts (Br. at 15):By Scott™s prohibition, while Respondent permittedextensive civic and charitable solicitations in front of
and within its Grandview store as discussed above, Re-
spondent discriminatorily and disparately enforced its
no solicitation rule in violation of Section 8(a)(1) of the
Act. Riesbeck, 315 NLRB at 941.IV. REQUESTEDREMEDY
For remedy, the General Counsel seeks a cease-and-desistOrder, and requests an affirmative provision granting the
Union access to sidewalks, roadways, and parking lots
around the two stores to communicate with Price Chopper™s
off-duty employees for a 60-day period commencing with the
posting of the suggested notice. The Union™s position is con-
sistent with this. Aside from urging dismissal, Price Chopper
would limit any remedy to a posted notice inasmuch as there
has been no soliciting for some 2 years.V. CONCLUSIONSA. Price Chopper™s Motion to DismissAs earlier noted, when the General Counsel and the Unionrested their cases-in-chief, Price Chopper moved for dismis-
sal of the complaint. After hearing argument, I denied the
motion. (1:100Œ109). Price Chopper now renews its motion.
(Br. at 3, 21). When such a motion is denied at the close
of the case-in-chief of the Government (and of the charging
party), a respondent is put to an election. It may either rest
on its motion, or it may proceed. It may not do both, for it
waives the motion if it proceeds with its own case-in-de-
fense. Accordingly, I have considered the entire record in
reaching this decision. Alexandria Manor, 317 NLRB 2, 4fn. 3 (1995); AutoZone, 315 NLRB 115, 118 (1994). Actu-ally, as Price Chopper, in support of its motion, cites pages
of the testimony during its own case-in-defense, it appears
that Price Chopper contemplates that the decision will be
rendered on the entire record, and not on the evidence as of
the moment the General Counsel and the Union rested their
cases-in-chief.B. The Fatal VarianceAs described earlier, the alleged disparity is that the Unionhas been prohibited from soliciting support from, and distrib-uting literature to, Price Chopper™s off-duty employees on the
sidewalks and parking lots of the two retail stores at issue
here. It is important to keep in mind that ‚‚disparity™™ means
different treatment for similar conduct. In the context of this
case, disparity would mean that Price Chopper, which has al-lowed other groups to come onto store property to solicitPrice Chopper™s customers, has denied the Union™s request to
come onto store property and to solicit Price Chopper™s cus-
tomers to donate money for an organizing drive or to other-
wise support the Union or its causes. But the Government
compares apples to baseballs when it argues that disparity
means that because Price Chopper has permitted groups to
solicit from its customers, it therefore must allow the Union,and therefore all other groups, to solicit from Price Chop-
per™s employees.As my abbreviated summary has shown, the solicitationsPrice Chopper has permitted have been of customers, not ofemployees. To prove disparity, and fit this case into the rule
of Riesbeck Food Markets, 315 NLRB 940 (1994), on whichthe Government and the Union rely, Price Chopper would
have to be accused of denying the Union the right to solicit
donations from, or to handbill, Price Chopper™s customers.But the Union™s efforts here were directly organizational.
That is, its efforts here focused on soliciting and distributing
directly to employees. Because of the Union™s purpose andfocus, apparently, the Government alleged a Graham-Windham Services7violation of disparity of treatment as toemployees. The proof offered to show disparity, however,
runs to customers, a Riesbeck Food situation. (And no dis-parity as to customers was shown here because the Union
was not trying to solicit or distribute to customers).Unfortunately for the Government and for the Union, therecord fails to show any evidence that Price Chopper has
ever permitted an outsider organization (or employees them-
selves in violation of the no-solicitation policy) to solicit
from or distribute to Price Chopper™s employees. All such re-
quests have been rejected by Price Chopper™s management.
On one occasion when another employer™s representativescame into the Roeland Park store and actually tried to hire
Price Chopper™s employees, Staley asked the representatives
to leave. She then went to the other employer and told the
company that Price Chopper did not allow anyone to ap-
proach Price Chopper™s teammates ‚‚on company time.™™
(1:83). Although ‚‚on company time™™ is not the full exclu-
sion which Price Chopper has otherwise exercised, the point
is that Staley ran the representatives off Price Chopper™s
property. In any event, I find that no disparity of the kind
alleged has been proved or even supported by any evidence.
I therefore shall dismiss the complaint.CONCLUSIONSOF
LAWRespondent Price Chopper has not violated Section 8(a)(1)of the Act as alleged.[Recommended Order for dismissal omitted from publica-tion.]VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00193Fmt 0610Sfmt 0610D:\NLRB\325.018APPS10PsN: APPS10
